Exhibit 99.1 The following audited financial statements as of December 31, 2006 are set forth on the pages indicated below: Page Report of Independent Registered Public Accounting Firm F -2 Consolidated Balance Sheets F - 3 Consolidated Statements of Operations F - 4 Consolidated Statements of Stockholders’ Equity F - 5 Consolidated Statements of Cash Flows F - 6 toF - 7 Notes to Consolidated Financial Statements F - 8 to F - 13 F - 1 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Universal Fog, Inc. and Subsidiary Phoenix, Arizona We have audited the accompanying consolidated balance sheet of Universal Fog, Inc. and Subsidiary (the Company) as of December 31, 2006, and the related consolidated statements of operations, stockholders' equity and cash flows for each of the years ended December 31, 2006 and 2005. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Universal Fog, Inc. and Subsidiary at December 31, 2006 and the consolidated results of their operations and cash flows for the above referenced periods in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has suffered recent operating losses, has an accumulated deficit at December 31, 2006 and has negative working capital, all of which raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Turner, Stone & Company, L.L.P. Certified Public Accountants April 10, 2007 Turner, Stone & Company, L.L.P. Accountants and Consultants 12700 Park Central Drive, Suite 1400 Dallas, Texas Telephone: 972-239-1660 /Facsimile: 972-239-1665 Web site: turnerstone.com F - 2 UNIVERSAL FOG, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEET DECEMBER 31, 2006 Assets Current assets: Cash $ 9,756 Accounts receivable, net of allowance for doubtful accounts of $15,517 68,225 Inventory 158,830 Other assets 980 Total current assets 237,791 Property and equipment, net of accumulated depreciation of $123,615 420,520 Patent rights, net of $2,952 accumulated amortization 45,298 703,609 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable, trade 137,885 Accrued expenses and other 122,049 Current portion of long term note payable 5,184 Total current liabilities 265,118 Long Term Liabilities: Advances from stockholders 24,983 Note payable, net of current portion 134,273 Total long term liabilities 159,256 Total Liabilities 424,374 Commitments and contingencies (Note 5) Stockholders’ equity: Convertible preferred stock, $.0001 par value, 10,000,000 shares authorized, 4,000,000 shares issued and outstanding 400 Common stock, $.0001 par value, 300,000,000 shares authorized, 38,692,300 shares issued and outstanding 3,869 Additional paid-in capital 915,904 Accumulated deficit (640,938 Total stockholders’ equity 279,235 Total liabilities and stockholders’ equity $ 703,609 The accompanying notes are an integral part of the consolidated financial statements. F - 3 UNIVERSAL FOG, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2005 2006 2005 Sales, net of returns $ 842,139 $ 747,064 Cost of sales 417,583 334,399 Gross profit 424,556 412,665 Operating expenses: Compensation expense 171,513 302,253 Advertising and marketing 12,148 51,932 General and administrative expense 311,519 422,064 Total operating expenses 495,180 776,249 Loss from operations (70,624 (363,584 ) Interest expense 12,528 18,274 Settlement of lawsuit (Note 8) 82,398 - Loss before provision for income taxes (165,550 ) (381,858 Provision for income taxes - - Net Loss $ (165,550 ) $ (381,858 Net income (loss) per share: Basic $ (0.00 ) $ (.01 ) Weighted average common shares outstanding 38,652,300 36,531,329 The accompanying notes are an integral part of the consolidated financial statements. F - 4 UNIVERSAL FOG, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2005 Preferred Stock Common Stock Additional Shares Amount Shares Amount Paid In Capital Stock Subscribed Accumulated Deficit Treasury Stock Total Balance December 31, 2004 - - 100,000 1,000 - - (93,530 ) - (92,530 ) Contribution of property/equipment, net of related note payable, as additional paid in capital - 250,562 - - - 250,562 Common stock issued for services and cancellation of original shares - - (65,600 ) (656 ) 34,056 - - - 33,400 Reverse merger with Edmonds 6, Inc. - - 34,365,600 3,096 (3,096 ) - Issuance of preferred stock for patent rights 4,000,000 400 - - 49,818 - - - 50,218 Issuance of common stock in private placement for cash - - 998,800 100 249,600 - - - 249,700 Issuance of common stock for cash - 2,000,000 200 99,800 (51,500 ) - - 48,500 Issuance of common stock in repayment of advances from stockholder - - 540,000 54 129,370 - - - 129,424 Issuance of common stock for services - - 513,500 51 43,524 - - - 43,575 Issuance of common stock for distributorship rights - - 200,000 20 49,980 - - - 50,000 Stock subscription collected - 12,822 - - 12,822 Repurchase of 300,000 shares common stock - 38,678 - (38,678 - Net loss - (381,858 - (381,858 Balance December 31, 2005 4,000,000 400 38,652,300 3,865 903,614 - (475,388 (38,678 393,813 Issuance of treasury stock shares for cash at $.1366 per share - - - 2,294 - - 38,678 40,972 Issuance of common stock shares for cash at $.25 per share - 40,000 4 9,996 - - - 10,000 Net loss - (165,550 ) - (165,550 ) Balance December 31, 2006 4,000,000 $ 400 38,692,300 $ 3,869 $ 915,904 $ - $ (640,938 $ - $ 279,235 The accompanying notes are an integral part of the consolidated financial statements. F - 5 UNIVERSAL FOG, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2005 2006 2005 Cash flows from operating activities: Net loss $ (165,550 ) $ (381,858 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization 21,666 16,152 Provision for uncollectible accounts 17,055 9,724 Gain on sale of asset (2,125 ) - Common stock issued for services - 126,975 Loss contingency accrual 82,398 - Changes in operating assets and liabilities: Accounts receivable, trade 30,883 (23,764 ) Inventory (12,901 (107,508 Other assets (980 ) - Accounts payable, trade 23,429 86,320 Accrued expenses (31,494 ) 68,454 Net cash used in operating activities (71,729 ) (205,505 ) Cash flows from investing activities: Purchase of equipment (316 ) (22,225 ) Repayment of employee advances - 1,000 Sale of equipment 13,000 - Net cash provided by (used in) investing activities 12,684 (21,225 ) Cash flows from financing activities: Proceeds from issuance of common stock 10,000 311,022 Proceeds from sale of treasury stock 40,972 - Repayment of note payable (3,839 (7,260 ) Advances from stockholders 22,086 3,746 Repayment of stockholder advances (45,277 ) (40,282 ) Net cash provided by financing activities 23,942 267,226 Net decrease in cash (35,103 ) 40,496 Cash at beginning of year 44,859 4,363 Cash at end of year $ 9,756 $ 44,859 The accompanying notes are an integral part of the consolidated financial statements. F - 6 UNIVERSAL FOG, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2006 AND 2005 Supplemental Cash Flows Disclosures 2006 2005 Interest paid $ 12,528 $ 18,274 Income taxes paid $ - $ - Non-Cash Investing and Financing Activities 2006 2005 Contribution of property and equipment, net of related note payable, as additional paid in capital $ - $ 250,562 Common stock issued for services $ - $ 76,975 Preferred stock issued for patent rights $ - $ 50,218 Common stock issued in repayment of advances from stockholder $ - $ 129,424 Common stock issued to purchase distributorship rights $ - $ 50,000 The accompanying notes are an integral part of the consolidated financial statements. F - 7 UNIVERSAL FOG, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business and operations Universal Fog, Inc. was incorporated in the state of Arizona on July 11, 1996 and was the successor of the business known as Arizona Mist, Inc. which began in 1989. On May 9, 2005, Universal Fog, Inc. entered into a Stock Purchase Agreement and Share Exchange (effecting a reverse merger) with Edmonds 6, Inc. (Edmonds 6) and its name was changed to Universal Fog, Inc. (hereinafter referred to as either UFI or the Company). Edmonds 6 was incorporated on August 19, 2004 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. Pursuant to this agreement, Universal Fog, Inc. (which has been in continuous operation since 1996) became a wholly owned subsidiary of Edmonds 6. The Company manufactures misting systems for outdoor cooling in Arizona and distributes its products to commercial and residential customers throughout the United States Principles of consolidation and basis of presentation The accompanying consolidated financial statements include the general accounts of the Company, a Delaware corporation formerly Edmonds 6, Inc. (see above), and its wholly owned Arizona subsidiary, also named Universal Fog, Inc. All material intercompany transactions, accounts and balances have been eliminated in the consolidation. For financial reporting purposes the reverse merger with Edmonds 6 (see above) has been treated as a recapitalization of UFI with Edmonds 6 being the legal survivor and UFI being the accounting survivor and the operating entity. That is, the historical financial statements prior to May 9, 2005 are those of UFI and its operations, even though they are labeled as those of the Company. Retained earnings of UFI related to its operations, is carried forward after the recapitalization. Operations prior to the recapitalization are those of the accounting survivor, UFI and its predecessor operations, which began July 11, 1996. Upon completion of the reverse merger, the financial statements became those of the operating company, with adjustments to reflect the changes in equity structure and receipt of the assets and liabilities of UFI. The consolidated financial statements of the Company have been prepared assuming that the Company will continue as a going concern. However, the Company has suffered an operating loss and it has a net working capital deficit and it has substantially no cash. These conditions, among others, give rise to substantial doubt about the Company’s ability to continue as a going concern. Management is continuing to seek additional equity capital to fund its various activities and as part of a capital procurement plan, filed a Form SB2 registration statement with the SEC on October 5, 2005 to sell 4,000,000 shares of its stock to the public. The filing is currently effective and will expire on June 30, 2007. Management has also eliminated or reduced unnecessary costs. However, there is no assurance that steps taken by management will meet the Company’s needs or that it will continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Management estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and cash flows The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts and it believes it is not exposed to any significant credit risks affecting cash. None of the Company’s cash is restricted. For purposes of the consolidated statements of cash flows, cash includes demand deposits, time deposits, short-term cash equivalent investments with original maturities of less than three months and cash management money market funds available on a daily basis. Revenue recognition The Company extends unsecured credit to its customers from the retail and wholesale sales of its products. All products are shipped F.O.B. the Company’s facilities. Typical credit policies may include a one-half of total cost deposit prior to shipping for domestic shipments and one hundred per cent payment prior to shipping for international shipments. Shipping and handling costs, which are separately billed to customers, are not material and are reflected in the accompanying consolidated financial statements along with revenues. The Company’s fog systems are custom designed and manufactured for each specific application on a project-by-project basis to the general public, construction contractors, agricultural and industrial users, and wholesale to approved distributors. Each system is either competitively bid or individually negotiated resulting in a fixed contractual sales price. Revenue is recognized after delivery and/or installation occurs and upon acceptance by the customer. In the rare instance where collection is not reasonably assured, revenue is not recognized until collection is reasonably assured. F - 8 UNIVERSAL FOG, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) We grant our customers the right to return products which they do not find satisfactory, or where installation problems, if any, occur. In the rare instance where we have an unsatisfactory installation, we complete whatever changes are necessary to satisfy the customer at our expense. Upon sale, we evaluate the need to record a provision for product return based on our historical experience, economic trends and changes in customer demand. Accounts receivable and doubtful accounts The Company’s accounts receivable are unsecured and generally represent sales on a net 30-day basis to customers located throughout the United States. With the exception for amounts reserved for doubtful collectibility, management believes it is not exposed to any significant credit risks affecting accounts receivable and that these accounts are fairly stated at estimated net realizable amounts. At December 31, 2006, accounts receivable are reflected in the accompanying consolidated financial statements net of an allowance for doubtful accounts totaling $15,517. The allowance represents management’s estimate of those receivables that might not be collectible based on the Company’s historical collection experience. Inventory Inventory consists primarily of raw materials used in the manufacture of misting products and finished goods held for resale. Inventory is stated at the lower of cost, determined using the first-in, first-out method, or net realizable value (market). At December 31, 2006, inventories are comprised of the following components. 2006 Raw materials $ 22,556 Work in progress 8,055 Finished goods 128,219 $ 158,830 Property and equipment Property and equipment, including that contributed by the Company’s majority stockholder as additional capital (Notes 4 and 6), is stated at cost less accumulated depreciation. Depreciation of property and equipment is being provided by the straight-line method over estimated useful lives of three years for computer equipment, five and seven years for vehicles, furniture and fixtures, and shop equipment, ten years for parking lot improvements and forty years for building. During the year ended December 31, 2006, depreciation expense totaled $18,714. At December 31, 2006, property and equipment was comprised of the following. 2006 Land $ 87,997 Building 313,120 Parking lot improvements 23,971 Machinery and equipment 67,946 Transportation equipment 32,091 Furniture and fixtures 19,010 544,135 Less accumulated depreciation (123,615 ) $ 420,520 Goodwill and intangible assets In June 2001, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 141, Business Combinations, and No. 142,
